Exhibit 10.19.3






CLASS A NOTE




     THIS NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND, EXCEPT
FOR THE LIMITED GUARANTY PROVIDED BY THE GUARANTOR UNDER THE NBS GUARANTY
AGREEMENT, IS NOT GUARANTEED BY, THE ISSUER, THE DEPOSITOR, THE SELLER, THE
SERVICER, THE BACK-UP SERVICER, THE INDENTURE TRUSTEE, THE OWNER TRUSTEE, THE
ADMINISTRATOR OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

     THE PRINCIPAL OF THIS NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH HEREIN.
ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE
LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.

     UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED

REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE

REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

     THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

THE HOLDER OF THIS NOTE (OR AN INTEREST THEREIN) BY ITS

ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH NOTE ONLY (A)
PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, OR (B) TO A PERSON THAT IT REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS

DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT AND (C) IN COMPLIANCE WITH THE
REQUIREMENTS OF THE INDENTURE AND IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE

--------------------------------------------------------------------------------

JURISDICTION. ANY SUCH SALE OR TRANSFER IN VIOLATION OF THE

FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE INDENTURE TRUSTEE OR ANY
INTERMEDIARY.

     THIS NOTE MAY NOT BE ACQUIRED OR HELD BY A PURCHASER OR TRANSFEREE FOR, OR
ON BEHALF OF, OR TRANSFERRED BY, AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT
ARRANGEMENT THAT IS SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”) OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”) OR TO ANY SUBSTANTIALLY SIMILAR LAW (“SIMILAR LAW”) OR
ANY ENTITY DEEMED TO HOLD THE PLAN ASSETS OF THE FOREGOING (“BENEFIT PLAN”),
UNLESS THE BENEFIT PLAN REPRESENTS AND WARRANTS THAT THE ACQUISITION, HOLDING OR
TRANSFER OF THIS NOTE: (X) WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WHICH IS NOT
COVERED BY PROHIBITED

TRANSACTION CLASS EXEMPTION (“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60,
PTCE 96-23, THE NON-FIDUCIARY SERVICE PROVIDER EXEMPTION UNDER SECTION
408(b)(17) OF ERISA OR SOME OTHER APPLICABLE EXEMPTION AND (Y) WILL NOT RESULT
IN A NON-EXEMPT VIOLATION OF ANY SUBSTANTIALLY SIMILAR APPLICABLE LAW. EACH
INVESTOR IN (OR TRANSFEROR THAT IS A BENEFIT PLAN OF) THIS NOTE WILL BE DEEMED
TO MAKE THE FOREGOING REPRESENTATIONS AND WILL FURTHER BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT IT WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER THIS
NOTE IN VIOLATION OF THE FOREGOING.

--------------------------------------------------------------------------------

NEWTEK SMALL BUSINESS LOAN TRUST 2010-1



CLASS A NOTES






Initial Aggregate Class Principal Amount of
the Class A Notes: $27,779,0001




Original Note Principal Amount of this Note: $14,899,465.75



Note Interest Rate: Variable

Initial Cut-off Date: November 30, 20112






Number: 2






CUSIP No.: 65252R AA6




     NEWTEK SMALL BUSINESS LOAN TRUST 2010-1, a statutory trust organized and
existing under the laws of the State of Delaware (herein referred to as the
“Issuer”), for value received, hereby promises to pay to CEDE & CO., or
registered assigns, the principal sum of FOURTEEN MILLION EIGHT HUNDRED
NINETY-NINE THOUSAND FOUR HUNDRED SIXTY-FIVE DOLLARS AND 75/100 ($14,899,465.75)
payable on each Payment Date in an amount equal to the result obtained by
multiplying (A) the Percentage Interest evidenced by this Note (obtained by
dividing the initial Class Principal Amount of this Note by the initial Class
Principal Amount of all Class A Notes, both as specified above) and (B) the
amount payable on such Payment Date in respect of principal of the Class A Notes
pursuant to the Indenture dated as of December 22, 2010, as supplemented by the
Supplemental Indenture dated as of December 29, 2011 (together, as further
supplemented from time to time, the “Indenture”), each between the Issuer and
U.S. Bank National Association, a national banking association, as Indenture
Trustee (the “Indenture Trustee”); provided, however, that the entire unpaid
principal amount of this Note shall be due and payable on the Payment Date
occurring in March 2037 (the “Maturity Date”) or as otherwise specified in the
Indenture. Capitalized terms used but not defined herein are defined in the
Indenture and the Transfer and Servicing Agreement dated as of December 29,
2011, among the Issuer, Newtek Asset Backed Securities, LLC, as Depositor,
Newtek Small Business Finance, Inc., as Servicer, Seller and U.S. Bank National
Association, as Indenture Trustee, Back-up Servicer, Administrator and
Custodian, which agreements also contain rules as to construction that shall be
applicable herein.

     The Issuer will pay interest on this Note at a per annum rate equal to the
Note Interest Rate, on the principal amount of this Note outstanding on the
immediately preceding Payment

     1 Equal to the sum of (1) the Note Principal Amount of the Initial Class A
Notes issued on the Closing Date immediately prior to the Addition Date (such
amount equal to $12,879,534.25) and (2) the Note Principal Amount of the
Additional Class A Notes issued on the Addition Date (such amount equal to
$14,899,465.75).

     2 Reflects the Additional Cut-off Date in respect of Additional
Unguaranteed Interests conveyed to the Issuer on the Addition Date, which is the
initial Cut-off Date relating to this Note.

--------------------------------------------------------------------------------

Date (after giving effect to all payments of principal made on such preceding
Payment Date) on each Payment Date until the principal of this Note is paid or
made available for payment in full.

     Payments on this Note will be made on the 25th day of each month or, if
such a day is not a Business Day, then on the next succeeding Business Day,
commencing in January 2012 (each, a “Payment Date”), to the Person in whose name
this Note is registered at the close of business on the Business Day immediately
preceding such Payment Date (the “Record Date”), in an amount equal to the
product of the Percentage Interest evidenced by this Note and the amount, if
any, required to be distributed to all the Notes represented by this Note.

     All sums distributable on this Note are payable in the coin or currency of
the United States of America which at the time of payment is legal tender for
the payment of public and private debts. Such principal of and interest on this
Note shall be paid in the manner specified on the reverse hereof.

     All payments made by the Issuer with respect to this Note shall be applied
first to interest due and payable on this Note as provided above and then to the
unpaid principal of this Note.

     Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.

     Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this Note shall
not be entitled to any benefit under the Indenture referred to on the reverse
hereof, or be valid or obligatory for any purpose.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer, as of the date set forth
below.

NEWTEK SMALL BUSINESS LOAN TRUST 2010-1

By:    WILMINGTON TRUST COMPANY, not in its      individual capacity but solely
as Owner Trustee      under the Trust Agreement 


By:
___________________________________
Authorized Signatory



Dated:
_________________
, 20__




INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

     This is one of the Notes designated above and referred to in the
within-mentioned Indenture.

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Indenture Trustee,

By:
___________________________________
Authorized Signatory



Dated:
_________________
, 20__




--------------------------------------------------------------------------------

NEWTEK SMALL BUSINESS LOAN TRUST 2010-1

     This Note is one of a duly authorized issue of Notes of the Issuer, all
issued under the Indenture, to which Indenture and all indentures supplemental
thereto reference is hereby made for a statement of the respective rights and
obligations thereunder of the Issuer, the Indenture Trustee and the Holders of
the Notes. To the extent that any provision of this Note contradicts or is
inconsistent with the provisions of the Indenture, the provisions of the
Indenture shall control and supersede such contradictory or inconsistent
provision herein. This Note is subject to all terms of the Indenture.

     The Notes are, and will be, equally and ratably secured by the collateral
pledged as security therefor as provided in the Indenture.

     Payments to each Noteholder shall be made (i) by check mailed to the Person
whose name appears as the Registered Holder of this Note (or one or more
Predecessor Notes) on the Note Register as of the close of business on each
Record Date or (ii) upon written request made to the Indenture Trustee at least
five Business Days prior to the related Record Date, by wire transfer in
immediately available funds to an account specified in writing by such
Noteholder. The final payment in retirement of this Note shall be made only upon
surrender of this Note to the Indenture Trustee at the office thereof specified
in the notice to Noteholders of such final payment mailed prior to the Payment
Date on which the final payment is expected to be made to the Holder thereof.

     As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the books of the
Indenture Trustee upon surrender of this Note for registration of transfer at
the office or agency designated by the Issuer pursuant to the Indenture, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Indenture Trustee duly executed by, the Holder hereof or
such Holder’s attorney duly authorized in writing, with such signature
guaranteed by an “eligible guarantor institution” meeting the requirements of
the Note Registrar, which requirements include membership or participation in
the Securities Transfer Agent’s Medallion Program (“STAMP”) or such other
“signature guarantee program” as may be determined by the Note Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended, and thereupon one or more new Notes
of authorized denominations and in the same aggregate principal amount will be
issued to the designated transferee or transferees. No service charge will be
charged for any registration of transfer or exchange of this Note, but the
transferor may be required to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

     The Notes shall be issued in registered form, in minimum principal amount
denominations of $100,000 and integral multiples of $1,000 in excess thereof.

     The Notes are subject to redemption in accordance with the Indenture and
the Transfer and Servicing Agreement.

     Each Noteholder, by acceptance of a Note, covenants and agrees that no
recourse may be taken, directly or indirectly, with respect to the obligations
of the Issuer, the Owner Trustee or

--------------------------------------------------------------------------------

the Indenture Trustee on the Notes or under the Indenture or any certificate or
other writing delivered in connection therewith, against (i) the Indenture
Trustee, or the Owner Trustee in their respective individual capacities, (ii)
any owner of a beneficial interest in the Issuer or (iii) any partner, owner,
beneficiary, agent, officer, director or employee of the Indenture Trustee or
the Owner Trustee in its individual capacity, any holder of a beneficial
interest in the Issuer, the Owner Trustee or the Indenture Trustee or of any
successor or assign of the Indenture Trustee or the Owner Trustee in its
individual capacity, except as any such Person may have expressly agreed and
except that any such partner, owner or beneficiary shall be fully liable, to the
extent provided by applicable law, for any unpaid consideration for stock,
unpaid capital contribution or failure to pay any installment or call owing to
such entity.

     Each Noteholder, by acceptance of a Note or, in the case of a Note Owner, a
beneficial interest in a Note, covenants and agrees by accepting the benefits of
the Indenture that such Noteholder will not at any time institute against the
Depositor or the Issuer, or join in any institution against the Depositor or the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under any United States federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, the
Indenture or the other Operative Documents.

     Each Noteholder, by acceptance of a Note, consents to and agrees to be
bound by the terms and conditions of the Indenture and the Transfer and
Servicing Agreement.

     The Issuer, by entering into the Indenture, and each Noteholder, by its
acceptance of a Note (and each Note Owner by its acceptance of an interest in
the applicable Book-Entry Note), agree to treat the Notes for federal, state and
local income, single business and franchise tax purposes as representing
indebtedness of the Issuer, unless and until otherwise provided by the
Depositor.

     Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee or any such agent shall
be affected by notice to the contrary.

     The Issuer and the Indenture Trustee, when authorized by an Issuer Order,
may, with the consent of the SBA and the Holders of not less than 66-2/3% of the
Voting Interests of the Notes, by Act of such Holders delivered to the Issuer
and the Indenture Trustee, enter into one or more supplemental indentures to the
Indenture for the purposes and subject to the terms and conditions set forth in
Section 9.02 of the Indenture.

     The Transfer and Servicing Agreement may be amended from time to time by
the Depositor, the Seller, the Issuer, the Servicer, the Back-up Servicer and
the Indenture Trustee, without notice to or the consent of any of the Holders
but with the consent of the SBA for the purposes and subject to the terms and
conditions set forth in Section 8.03(a) of the Transfer and Servicing Agreement.

--------------------------------------------------------------------------------

     The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

     THIS NOTE AND THE INDENTURE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

     No reference herein to the Indenture and no provision of this Note or of
the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the times, place and rate, and in the coin or currency herein prescribed.

     Anything herein to the contrary notwithstanding, except as expressly
provided in the Operative Documents, none of the Issuer in its individual
capacity, the Owner Trustee in its individual capacity, the Indenture Trustee in
its individual capacity, any owner of a beneficial interest in the Issuer, or
any of their respective partners, beneficiaries, agents, officers, directors,
employees or successors or assigns shall be personally liable for, nor shall
recourse be had to any of them for, the payment of principal of or interest on
this Note or performance of, or omission to perform, any of the covenants,
obligations or indemnifications contained in the Indenture. The Holder of this
Note by its acceptance hereof agrees that, except as expressly provided in the
Operative Documents, in the case of an Event of Default under the Indenture, the
Holder shall have no claim against any of the foregoing for any deficiency, loss
or claim therefrom; provided, however, that nothing contained herein shall be
taken to prevent recourse to, and enforcement against, the assets of the Issuer
for any and all liabilities, obligations and undertakings contained in the
Indenture or in this Note.

--------------------------------------------------------------------------------



ASSIGNMENT




Social Security or taxpayer I.D. or other identifying number of assignee:

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:



(name and address of assignee)




the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints
________________________
, attorney, to transfer said Note on the books kept for registration thereof,
with full power of substitution in the premises.



Dated:






*/






Signature Guaranteed:






  */




*/ NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Note Registrar, which requirements include membership or
participation in STAMP or such other “signature guarantee program” as may be
determined by the Note Registrar in addition to, or in substitution for, STAMP,
all in accordance with the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------